Dewey, J.
The maxim of law that every man’s house is his castle is applicable to arrests in civil suits, and has not the effect to restrain an officer of the law from breaking and *503entering a dwelling-house.for the purpose of serving a criminal process upon the occupant. In such case the house of the party is no sanctuary for him, and the same may be forcibly entered by such officer after a proper notification of the purpose of the entry, and a demand upon the inmates to open the house, and a refusal by them to do so. Foster, 320; 1 East P. C. 326; 1 Hale P. C. 459; State v. Smith, 1 N. Hamp. 346.
It being the duty of the officer to arrest the plaintiff, although in his own dwelling-house, and to effect this, if need be, by breaking and entering the house by force, it was his further duty to make search for him there, and although in the event it appeared that he was not in the house at the time such arrest was attempted to be made, yet the breaking and entering the house for the purpose of arresting him would be justified, if the officer acted bond fide, and under the belief that the party was there, and after proper notice, broke and entered the house, doing no unnecessary violence or damage.
The ruling of the court of common pleas was erroneous on this point, and the verdict must be set aside, and a

New trial granted.